Citation Nr: 0113196	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to transportation expenses for burial purposes.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the appellant funeral 
home's claim for reimbursement of burial expenses of the 
veteran.

The veteran served on active duty from May 1942 to September 
1945.  He died in January 2000.  A claim was received by VA 
for burial benefits from the veteran's sister in March 2000.  
VA authorized payment of $300 for burial allowance and $150 
for plot or interment allowance.  A letter was sent to the 
veteran's sister in May 2000 informing her that because there 
was still a balance due to the funeral home, the funeral home 
was the proper appellant.  The appellant funeral home 
subsequently perfected a timely appeal.

The appellant was notified by VA letter in November 2000 that 
a personal hearing had been scheduled at the RO on December 
15, 2000, per the appellant's request.  However, the 
appellant failed to attend.


FINDINGS OF FACT

1.  The veteran, who was receiving non service-connected 
pension benefits, died in January 2000 at a private medical 
facility.

2.  A burial allowance of $300 and a plot or interment 
allowance of $150 were awarded.


CONCLUSION OF LAW

The criteria for payment of additional VA burial benefits are 
not met.  38 U.S.C. 2303(a) (West Supp. 2000); 38 C.F.R. 
§ 3.1600 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, a funeral home, submitted a bill in the amount 
of $300 for transportation expenses in connection with the 
funeral of the deceased veteran. This claim was disallowed by 
the RO, and the appellant funeral home has duly filed an 
appeal to the Board.  

In the interest of clarity, the pertinent law and VA 
regulations will be discussed.  The factual background of 
this case will be reviewed.  Finally, the Board will analyze 
the claim and render a decision.

Relevant law and regulations

If a veteran dies from non service-connected causes while 
properly hospitalized by VA, there is payable an allowance 
for the actual cost of the veteran's funeral and burial, and 
an additional amount for transportation of the body to the 
place of burial.  
See 38 U.S.C.A. § 2303 (West 1991).

For burial allowance purposes, the term "hospitalized by VA" 
means admission to a VA facility [as described in 38 U.S.C. 
1701(3)] for hospital, nursing home, or domiciliary care 
under the authority of 38 U.S.C. 1710 or 1711(a); admission 
[transfer] to a non-VA facility [as described in 38 U.S.C. 
1701(4)] for hospital care under the authority of 38 U.S.C. 
1703; admission [transfer] to a nursing home under the 
authority of 38 U.S.C. 1720 for nursing home care at the 
expense of the United States; or admission [transfer] to a 
State nursing home for nursing home care with respect to 
which payment is authorized under the authority of 38 U.S.C. 
1741.  
See 38 U.S.C. 2303(a) (West Supp. 2000); 38 C.F.R. § 
3.1600(b), (c) (2000).


Factual Background

The veteran was awarded  non service-connected pension 
benefits by rating decision August 1999.  The rating decision 
noted that the veteran had squamous cell carcinoma of the 
lung with respiratory failure and chronic obstructive 
pulmonary disease.

The veteran was hospitalized at a VA medical facility from 
June to August 1999.  He was evidently discharged to a non-VA 
nursing home.

According to the Certificate of Death, the veteran, who was 
84 years old, died in January 2000, at Vencor Hospital.  

An Application for Burial Benefits (VA Form 21-530) was 
submitted by the appellant to the RO March 2000.  The RO 
authorized payment of $300 for burial allowance and $150 for 
plot or interment allowance.  The appellant was notified of 
this by letter dated in April 2000.  No additional payment 
was authorized for transportation expenses because it was 
concluded that the veteran did not die at a VA facility or at 
a VA contract facility.  

In May 2000, the veteran's sister wrote to the RO, informing 
them that "it is my belief that [the veteran] was 
involuntarily transferred to a VA contract facility and is 
entitled to the burial allowance benefit due to those 
veterans who die in a VA facility."  The RO thereupon 
attempted to verify whether the veteran had been transferred 
to Vencor Hospital at the behest of VA.

According to a May 2000 VA Report of Contact (VA Form 119), 
an employee at the VA Medical Center (MC) in Indianapolis 
stated that the veteran's care was not under VA contract at 
the time of his death.  

In June 2000, the Funeral Director wrote to the RO, 
indicating that  "it is our belief that [the veteran] was 
involuntarily transferred to a VA contract facility and is 
entitled to the burial allowances due those veterans who die 
in a VA facility."  The RO contacted the Funeral Director by 
telephone so that he could provide further information 
concerning whether a VA contracted existed for the veteran's 
transfer to Vencor Hospital.  The Funeral Director was unable 
to provide any pertinent information.   

According to a July 2000 VA Report of Contact, two VAMC 
employees stated that the veteran was not sent to Vencor 
Hospital under any VA contract.

Analysis

Initial matter - duty to assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary of VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA specifically provides 
that VA is required to make reasonable efforts to obtain 
relevant governmental and private records that the claimant 
adequately identifies to VA and authorizes VA to obtain.  See 
the VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A]. 

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 of the Act apply to any claim 
(1) filed on or after the enactment of the Act, i.e. November 
9, 2000, or (2) filed before the date of the enactment of the 
Act and not final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which to make an 
informed decision.  The Board has not identified any 
pertinent evidence which is not currently of record, and the 
appellant has not pointed to any such specific evidence. 

The Board further observes that the appellant has been 
informed in communications from the RO, such as the Statement 
of the Case, of the types of evidence which could be 
submitted by him in support of its claim.  Of particular note 
is the fact that RO contacted the Funeral Director in June 
2000 in a specific attempt to identify evidence pertinent to 
the claim, but the appellant was unable to assist the RO in 
locating such evidence.  The appellant, further, has been 
accorded ample opportunity to present evidence and argument 
in support of this claim.  In particular, the appellant was 
provided with an opportunity present testimony in support of 
its claim, but failed to report for a scheduled travel Board 
hearing.  

Under these circumstances, a remand of this matter for 
further development would not aid the Board's inquiry, and 
would only serve to unnecessarily delay a decision.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.

Discussion

The appellant contends, in essence, that additional burial 
benefits due in this case because the veteran was 
involuntarily transferred to a VA contract facility and thus 
met the requirements of 38 U.S.C. 2303(a) and 38 C.F.R. § 
3.1600 with respect to transportation expenses.

As was discussed in the factual background section, VA has 
awarded a burial allowance and a plot or interment allowance 
in connection with the veteran's death.  It has been 
contended that additional benefits are warranted because the 
veteran died at Vencor Hospital while under a VA contract.  
It appears that the source of this contention is the 
veteran's sister.  The Board notes in this regard that the 
appellant's June 2000 contention, quoted above, is 
essentially reiterative of, and indeed virtually identical 
to, the veteran's sister's May 2000 contention.  Both the 
veteran's sister and the appellant stated that it was their 
"belief" that the hospitalization of the veteran at Vencor 
Hospital was under VA contract.  Despite a direct inquiry 
from the RO, the appellant furnished no evidence in support 
of its belief that such a contract existed.  The RO's 
inquiries to employees failed to unearth any evidence that VA 
was involved in any way with the veteran's terminal 
hospitalization at Vencor Hospital.  

As discussed above, the criteria for payment of additional VA 
burial benefits includes the requirement that the veteran die 
while properly hospitalized by VA.  As discussed above, the 
term "hospitalized by VA" includes admission to a VA 
facility or transfer to a duly authorized non-VA medical 
facility.   

Although it is contended that the veteran was at Vencor 
Hospital under VA contract when he died, neither the 
veteran's sister or the appellant has provided any evidence 
to support this contention.  There is no evidence of record 
which tends to support the appellant's contention.  Moreover, 
the RO has been informed on two occasions that there was no 
VA contract with Vencor Hospital to treat the veteran.  

Because the veteran's demise did not occur while he was 
hospitalized by VA, to include transfer to a non-VA facility, 
payment of additional nonservice-connected burial benefits to 
the appellant is not warranted.  As the Court stated in 
Melson v. Derwinski, 1 Vet. App. 334, 337 (1991), "[i]n order 
to recover under § 2303(a), the veteran must have died in a 
VA facility . . . ."  See also Osborne v. Principi,  3 Vet. 
App. 368, 370 (1992):  "The veteran died in a private 
hospital over which the Secretary [of VA] had no direct 
jurisdiction.  Thus, the veteran did not die in a VA 
facility."  So it is in this case.  See 38 C.F.R. § 3.1600 
(2000).

In summary, for the reasons and bases stated above, the Board 
concludes that the  payment of additional funds as 
transportation expenses for burial purposes is not warranted.  
The appeal is accordingly denied.


ORDER

Entitlement to transportation expenses for burial purposes is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

